                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 14, 2019
                           UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
VS.                                              §   CRIMINAL ACTION NO. 2:12-CR-01002
                                                 §
MANUEL PENA; aka SUPER, et al,                   §
                                                 §
         Defendants.                             §

                ORDER GRANTING EXTENSION FOR FILING APPEAL

        Defendant-Appellant Manuel Pena (“Pena”) moved to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2) and the First Step Act on January 22, 2019. (D.E. 413). This Court denied

Pena’s motion on January 29, 2019 (“Order”). (D.E. 414). In order to appeal, Pena had to file

notice within fourteen days, by February 12, 2019. Fed. R. App. P. 4(b)(1)(A)(i). Pena filed a

notice of appeal in a letter dated on February 5, 2019, but the postal service cancelled the stamp

on February 14, 2014, and the appeal was marked as filed on February 20, 2019, more than

fourteen days after the Order. (D.E. 415). Thus, the circuit court remanded the appeal to this

Court in order to determine whether Pena’s appeal is entitled to an extension of time. (D.E.

418).

        Under Rule 4(b)(1)(A)(i) of the Federal Rules of Appellate Procedure, a notice of appeal

by a defendant in a criminal case must be filed within fourteen days. Since this Court entered its

order denying Pena’s motion on January 29, 2019, Pena had until February 12, 2019 to file a

timely notice of appeal. Rule 4(b)(4) allows this Court to grant Pena an additional thirty days in

which to file a notice of appeal if the Court finds that the delay in filing was caused by excusable

neglect or good cause. “The filing of an untimely notice of appeal within the additional thirty-

day period is customarily treated by this Court in criminal cases as a motion for a determination



1/2
as to whether excusable neglect [or good cause] entitled a defendant to an extension of time to

appeal.” United States v. Golding, 739 F.2d 183, 184 (5th Cir. 1984) (per curiam) (internal

quotes omitted); see also United States v. Alegria-Campa, 111 F. App'x 266, 267 (5th Cir. 2004).

       “The good cause standard applies in situations in which there is no fault—excusable or

otherwise. In such situations, the need for an extension is usually occasioned by something that

is not within the control of the movant.” See Fed. R. App. P. 4 advisory committee’s note, 2002

Amendments, Subdivision (a)(5)(A)(ii). This includes instances where it would be unfair to

make the movant prove that the “neglect” was excusable, such as when the Postal Service fails to

deliver a notice of appeal. Id. Here, although Pena’s appeal was stamped filed on February 20,

2019, and the postal service cancelled the stamp on February 14, 2019, the notice of appeal was

dated February 5, 2019, within the fourteen days of the order denying his motion. (D.E. 415). A

two-day delay between the deadline for appeal and the postal service cancelling the stamp is

reasonable given that Pena had to send his notice through the Bureau of Prisons’ system. Thus,

the Court finds good cause for Pena’s delay in filing.

       Pena’s presumed motion for an extension of time to file his appeal is GRANTED and this

Court returns his case to the circuit court for appropriate action.



       SIGNED and ORDERED this 14th day of March, 2019.


                                                   ___________________________________
                                                             Janis Graham Jack
                                                      Senior United States District Judge




2/2
